AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T                                             OCT 1 7 2018
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                       CLERK. U S. DISTRICT COURT
                     United States of America                               JUDGMENT IN !~filRlit~A\'5'E'AggfALIFORNIA
                                v.                                          (For Offenses Con1mitted               ,                y


                     Jose Leonel Rios-Vargas                                Case Number: 3:18-mj-22161-WVG

                                                                            Michael Stephen Berg
                                                                            Defendant's Attorney


REGISTRATION NO. 79921298

THE DEFENDANT:
 Ci5l pleaded guilty to count(s) _l_of_C_om_,_p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s).:

Title & Section                   Nature of Offense                                                       Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                             1


 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.
                  ------------------

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZJ Assessment: $10 WAIVED    IZJ Fine: WAIVED
 IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, October 17, 2018
                                                                         Date of Imposition of Sentence



                                                                         IIJ:iLu.i::::cOCK
                                                                         UNITED STATES MAGISTRATE ruDGE

                                                                                                           3:18-mj-22161-WVG
